In a representative action by a minority stockholder, the plaintiff filed a notice of pendency of action against each of three parcels of real estate, owned respectively by the subject corporation, another corporate defendant, and the defendant Alice Walter. The appeal is by the plaintiff from an order granting the motion of said corporations to vacate and cancel of record the said notices of pendency of action. Order affirmed, with $10 costs and disbursements. This is not such an action as is contemplated in section 120 of the Civil Practice Act. Adel, Acting P. J., Wenzel, Schmidt, Beldoek and Murphy, JJ., concur.